Citation Nr: 0832444	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  05-27 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for rhinitis and/or 
sinusitis.

2.  Entitlement to an initial disability rating in excess of 
10 percent for right knee chondromalacia and arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1983 to May 
1988 and from January 1989 to May 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee which granted service connection and assigned a 
noncompensable rating for right knee chondromalacia, 
effective from June 2004, and denied service connection for 
rhinitis and a left knee injury.  The veteran expressed 
disagreement with the rating assigned for the right knee 
disability and the denial of the left knee condition and 
rhinitis.

In a July 2005 rating decision, the RO granted service 
connection for left knee arthritis, characterized the 
veteran's service-connected knee disability as "right knee 
chondromalacia and arthritis and left knee arthritis" and 
assigned a single rating of 10 percent, effective from June 
1, 2004.

In an August 2005 rating decision, the RO determined that 
separate evaluations were warranted for each knee.  A 10 
percent rating was assigned for left knee arthritis and a 
separate 10 percent rating for right knee chondromalacia and 
arthritis, effective from June 1, 2004.

As the appeal regarding the evaluation of the service-
connected right knee disability involves an original claim, 
the Board has framed the issue as shown on the title page.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

Jurisdiction over the claims folder was subsequently 
transferred to the North Little Rock, Arkansas RO.


In April 2006, the veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge. A 
transcript of the hearing is associated with the claims 
folder.  In August 2007, the Board remanded the case for 
additional development.  The Board is satisfied that there 
has been substantial compliance with the remand directives 
and the Board may proceed with review.  Stegall v. West, 11 
Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The veteran does not have current chronic rhinitis and/or 
sinusitis that had its onset during active service; any such 
disability is not otherwise etiologically related to the 
veteran's periods of active service.

2.  The veteran's right knee disability is manifested by x-
ray evidence of degenerative joint disease, and objective 
findings of extension to 0 degrees and flexion to 100 
degrees.  There is no clinical evidence of instability, 
subluxation, muscle atrophy, or flare-ups.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
rhinitis and/or sinusitis have not been met.  38 U.S.C.A. §§ 
1110, 1112, 1131(West 2002); 38 C.F.R. § 3.303 (2007).

2.  The criteria for an initial rating in excess of 10 
percent for right knee chondromalacia and arthritis have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.17a, Diagnostic Codes 5010, 5257, 5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006). The notice must be provided to a claimant before 
the initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided the appellant pre-adjudication notice 
concerning each of the claims decided herein by a letter 
dated in December 2004.  The RO provided additional, post-
adjudication notice in May 2005.  The combined notices 
substantially complied with the specificity requirements of 
Dingess, identifying the five elements of a service 
connection claim; Quartuccio, identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini, 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  The claims were 
readjudicated in a January 2008 supplemental statement of the 
case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

With regard to the claim for increased rating for right knee 
disability, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  Where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service connection claim has been more than substantiated, it 
has been proven, thereby rendering 38 U.S.C.A. § 5103(a) 
notice no longer required because the purpose that the notice 
is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
The appellant bears the burden of demonstrating any prejudice 
from defective notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That 
burden has not been met in this case.  

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The veteran was notified that his claim was awarded with an 
effective date of June 1, 2004, the day following separation 
from service, and an initial rating was assigned.  He was 
provided notice how to appeal that decision, and he did so.  
He was provided a statement of the case that advised him of 
the applicable regulations relating to disability ratings for 
his service-connected disability, as well as the requirements 
for an extraschedular rating under 38 C.F.R. § 3.321(b) and 
stated that, pursuant to 38 C.F.R. § 4.10, disability 
evaluations center on the ability of the body or system in 
question to function in daily life, with specific reference 
to employment.  Moreover, the record shows that the appellant 
was represented by a Veteran's Service Organization and its 
counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate his 
increased rating claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  See Sanders, 487 F.3d at 891.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  The Board 
concludes that VA has substantially complied with the notice 
and assistance requirements, and that the veteran is not 
prejudiced by a decision on the claims at this time.

Analysis

I.  Rhinitis/Sinusitis- Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
In order to prevail on the issue of service connection on the 
merits, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in- service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in- service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997).

The service treatment records show that the veteran had an 
upper respiratory infection in December 1983.  They noted 
complaints of nasal congestion and sore throat in April and 
May 1984; tonsillitis and probable strep throat were noted.  
The veteran reported sore throat and congestion in September 
1986.  A head cold was noted.  Sudafed was recommended.  The 
veteran complained of itching inside his nose and sinuses in 
December 1986; the diagnosis was rule out rhinitis.  
Sinusitis was noted in November 1992.  A June 1995 treatment 
record noted tonsillitis and maxillary sinusitis.  Upper 
respiratory infection was noted in April 1996 and November 
1996.  Acute bronchitis/acute sinusitis was noted in February 
1997.  

On VA examination in April 2005, the veteran reported that 
several times in the spring and fall he experienced a runny 
nose, itching eyes, sneezing, and sore throat.  On 
examination, he had boggy nasal mucosa coated with clear 
secretions; sinuses were non-tender.  The impression was 
allergic rhinitis.

On VA examination in September 2007, the veteran described an 
inability to stop coughing, postnasal drainage, and vomiting.  
He denied pain and purulent discharge.  The veteran estimated 
that he had experienced eight such "episodes" since his 
discharge from service.  The veteran reported that his 
symptoms began about 10 years ago, and that they seemed to 
flare-up with weather changes.  He also reported that he had 
significant gastroesophageal reflux over the past two to 
three years which he had not previously reported to a doctor.  
Examination of the paranasal sinus elicited no tenderness.  
There was no intranasal abnormality, and oral cavity and 
oropharynx were within normal limits.  The right tonsil 
appeared slightly larger than the left.  Sinus X-rays were 
normal.  The impression was previously undiagnosed 
gastroesophageal reflux disease (GERD), and diabetes 
mellitus.  The examiner stated that the veteran had no 
evidence of chronic sinusitis, and very little evidence of 
significant rhinitis.  He also had no history of purulent 
sinusitis and no associated paranasal sinus discomfort or 
pain of note.  The examiner believed that the veteran's 
symptoms were:

...probably a combination of these 
previously undiagnosed [GERD] and his 
present medication regimen, which includes 
aspirin and also nasal steroid spray, and 
he uses a CPAP machine.  The examiner 
feels that it is a combination of the GERD 
and the medications, including the 
aspirin, which might exacerbate the GERD, 
and the nasal steroids, which causes a 
drying, and the use of the CPAP, which 
also can cause drying giving the results 
of a sensation of postnasal discharge and 
drying of the nasal and respiratory mucous 
membranes.  The examiner's opinion is that 
it is not likely that any of the current 
diagnosed rhinitis and sinusitis is 
related to the service and is probably 
most likely or indirectly related to 
medications, GERD.

There is no showing of sinusitis at any time since service.  
Both the April 2005 and September 2007 VA examinations found 
no evidence of sinusitis, and the September 2007 X-ray of the 
sinuses was negative.  In the absence of a current 
disability, the claim for service connection for sinusitis 
must be denied.  See Hickson, supra.

Turning to the question of rhinitis, the Board notes that 
allergic rhinitis was noted on the April 2005 VA examination, 
although the September 2007 VA examiner found "very little 
evidence of significant rhinitis."  A diagnosis of "rule 
out rhinitis" was noted in service in 1986.  What must still 
be shown to establish service connection is that the current 
disability is related to the complaints in service.  Given 
the lack of definitive diagnosis of rhinitis in service, the 
lack of a nexus opinion on the April 2005 VA examination 
report, and the conclusion of the September 2007 VA examiner 
that it was "not likely" that any of current diagnosed 
rhinitis was related to the veteran's service, the Board 
finds that any rhinitis noted in service was acute and 
transitory, and that chronic rhinitis was not manifested in 
service.  Accordingly, service connection for rhinitis on the 
basis that such disability became manifest in service and 
persisted is not warranted.  The only evidence linking the 
veteran's current complaints to service is the veteran's own 
assertion.  As a layperson he is not competent to offer 
medical evidence of the etiology of his current symptoms.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Thus, the Board finds no medical opinion providing a nexus 
between his current complaints of rhinitis and the inservice 
findings, or showing of chronicity to link the veteran's 
claimed conditions to service.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulation.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102.  Thus, the claim of 
service connection for rhinitis and/or sinusitis must be 
denied.

II.  Right Knee- Increased Rating

The veteran contends that his service connected right knee 
disability warrants a rating higher than the currently 
assigned 10 percent.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination upon which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled. A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like. 38 C.F.R. § 4.40 
(2007).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare-ups.  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 (2007), however, are applicable only in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The intent of the rating schedule is to recognize painful 
motion with joint or pariarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. § 4.45 (2007).  
For the purpose of rating disability from arthritis, the knee 
is considered a major joint.  See 38 C.F.R. § 4.45.

The veteran's right knee disability is characterized as 
chondromalacia and arthritis.  Arthritis shown by X-ray 
studies is rated based on limitation of motion of the 
affected joint.  When limitation of motion would be 
noncompensable under a limitation-of-motion code, but there 
is at least some limitation of motion, a 10 percent rating 
may be assigned for each major joint so affected.  38 C.F.R. 
§ 4.71a, Diagnostic Codes (DCs) 5003 (degenerative arthritis) 
and 5010 (traumatic arthritis). DC 5010, traumatic arthritis, 
directs that the evaluation of arthritis be conducted under 
DC 5003, which states that degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, DC 
5010.  The limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5010.  In 
the absence of limitation of motion, X- ray evidence of 
arthritis involving two or more major joint groups with 
occasional incapacitating exacerbations will warrant a 20 
percent rating.  The above ratings are to be combined, not 
added under DC 5003.  38 C.F.R. § 4.71a, DC 5010, Note 1.

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under DC 5003 and DC 5257, and that evaluation of 
a knee disability under both of these codes would not amount 
to pyramiding under 38 C.F.R. § 4.14 (2006). VAOPGCPREC 23- 
97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also 
Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a 
separate finding must be based on additional disability.

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee.  Specifically, 
where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

Under Diagnostic Code 5257, a 10 percent rating is assigned 
for slight impairment due to recurrent subluxation or lateral 
instability of the knee.  A 20 percent rating requires 
moderate impairment due to recurrent subluxation or lateral 
instability.

Under Diagnostic Code 5260, limitation of flexion to 60 
degrees is noncompensable, flexion limited to 45 degrees is 
10 percent disabling, and flexion is limited to 30 degrees is 
20 percent disabling. 

Under Diagnostic Code 5261, limitation of extension to 5 
degrees is noncompensable. Extension limited to 10 degrees is 
10 percent disabling, and extension limited to 15 degrees is 
20 percent disabling.  Extension limited to 20 degrees is 30 
percent disabling.

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2007).  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2007).


The veteran was afforded a VA examination in April 2005.  
Physical examination revealed full range of motion, from 0 to 
140 degrees.  The knee was stable to varus and valgus stress 
testing and 0 to 30 degrees of flexion.  Lachman's, McMurray, 
and anterior and posterior drawer testing was negative.  
There was a small amount of tenderness to palpation in the 
medial aspect of the tibial plateau.  X-ray showed a small 
amount of arthritis in the medial and posterior aspect of the 
tibial plateau.  The examiner diagnosed mild knee arthritis.  
He noted that there was pain on range of motion testing, and 
that it was conceivable that such pain could further limit 
functioning, but that it was not feasible to attempt to 
express this in terms of additional limitation of motion.

A June 2006 VA treatment record noted distinct tenderness in 
the posteromedial and posterolateral corners of the knee.  
The knee was stable to varus and valgus as well as anterior 
and posterior stress.  Motor and sensory examinations were 
within normal limits.  The veteran underwent right knee 
arthroscopy in May 2007.  This showed chondromalacia and 
intact menisci.  

On VA examination in September 2007, the veteran reported 
knee stiffness in the morning, and pain with running, 
squatting, or kneeling.  He did not report flare-ups.  On 
examination, the veteran got in and out of his chair without 
difficulty and walked with a normal gait.  He was able to 
squat with some pain and audible patellofemoral crepitation.  
Supine range of motion of the right knee was from 0 to 100 
degrees.  Thigh and calf circumferences were equal 
bilaterally.  The knee was stable.  The diagnosis was 
degenerative joint disease, right knee, tricompartmental.  
The examiner noted that the veteran had weakness and 
limitation of motion due to pain, and additional limitations 
with repetitive use, but no muscle atrophy or instability of 
the knee.  

Based upon a review of the evidence of record, the Board 
concludes that the veteran is not entitled to an initial 
disability rating in excess of 10 percent for his right knee 
chondromalacia and arthritis.

The veteran has exhibited range of motion of the right knee 
from zero to 100 degrees.  Even with some additional 
limitation of motion with repetitive use, this does not more 
nearly approximate or equate to flexion limited to 45 degrees 
or extension limited to 10 degrees, the criteria for a 
separate 10 percent rating under Diagnostic Codes 5260 and 
5261, considering 38 C.F.R. § 4.40, 4.45, and 4.59.

Additionally, a separate rating based on instability under 
Diagnostic Code 5257 is not warranted as there is no 
objective evidence of ligament laxity or instability.

In sum, the weight of the credible evidence demonstrates that 
the veteran's right knee disability warrants no more than the 
current 10 percent rating at any time during the course of 
the appeal.  The evidence does not show that the veteran's 
right knee rating should be increased for any separate period 
based on the facts found during the whole appeal period.  
Fenderson, 12 Vet. App. at 125.  As the preponderance of the 
evidence is against the claim for an increased rating, the 
"benefit-of-the-doubt" rule does not apply, and the claim for 
an increased rating must be denied. 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert, 1 Vet. App. at 50.


ORDER

Service connection for rhinitis and/or sinusitis is denied.

An initial disability rating in excess of 10 percent for 
right knee chondromalacia and arthritis is denied.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


